 1 KRISTOL BRADLEY GINAPP (Bar No. 8468)
   E-Mail: kginapp@nevadafirm.com
 2 HOLLEY DRIGGS WALCH
   FINE WRAY PUZEY & THOMPSON
 3 400 South Fourth Street, 3rd Floor
   Las Vegas, Nevada 89101
 4 TEL: 702.791.0308
   FAX: 702.791.1912
 5
   Attorneys for Defendant
 6 The Primadonna Company, L.L.C.

 7 JEFF A. HARRISON
   California Bar No. 151227
 8 SARA PEZESHKPOUR
   California Bar No. 260240
 9 METZ & HARRISON, LLP
   139 Richmond Street
10 El Segundo, CA 90245
   Tel: (310) 648-8755
11 Fax: (310) 648-8734
   Email: JHarrison@metzharrison.com
12 Email: SPez@metzharrison.com

13 Attorneys for Defendant The Primadonna
   Company, LLC
14

15                                    UNITED STATES DISTRICT COURT

16                                        DISTRICT OF NEVADA

17

18
     MONIQUE BENNETT, an individual,                 CASE NO.: 2:15-cv-00575-GMN-EJY
19
                         Plaintiff,
20                                                   JOINT STIPULATION TO EXTEND THE
               vs.                                   DEADLINE TO FILE RESPONSE TO
21                                                   MOTION FOR SUMMARY JUDGMENT
   THE PRIMADONNA COMPANY, L.L.C., a
22 Nevada limited liability company,                 [FIRST REQUEST]

23                       Defendant.

24

25            Plaintiff MONIQUE BENNETT (“Plaintiff”) and Defendant THE PRIMADONNA

26 COMPANY, L.L.C. (“Defendant”), by and through their counsel of record, hereby stipulate and

27 request to extend the deadline for Defendant to respond to Plaintiff’s Motion for Summary Judgment

28 (ECF 86) from October 7, 2019 to December 18, 2019. This Stipulation is made in good faith by

     12136-01/2238480.docs                                                      2:15-cv-00575-GMN-EJY
     Case 2:15-cv-00575-GMN-EJY Document 89 Filed 09/30/19 Page 2 of 3




1 the parties to engage in a mediation on November 19, 2019 without incurring additional litigation

2 costs and fees related to the dispositive motions.

3     Dated this 30th day of September, 2019           Dated this 30th day of September, 2019
4     METZ & HARRISON, LLP                             HOLLEY DRIGGS WALCH
                                                       FINE PUZEY STEIN & THOMPSON
5

6     /s/ Sara Pezeshkpour                             /s/ Kristol Bradley Ginapp
      JEFF A. HARRISON, ESQ.                           KRISTOL BRADLEY GINAPP, ESQ.
7                                                      400 South Fourth Street, Third Floor
      SARA PEZESHKPOUR, ESQ.
      139 Richmond Street                              Las Vegas, Nevada 89101
8                                                      Attorneys Defendant The Primadonna
      El Segundo, CA 90245                             Company, LLC
9     Attorneys for Plaintiff Monique Bennett

10

11
      IT IS SO ORDERED.
12
                                                By
13    Dated this 30
                 __ day of September, 2019
                                                     UNITED STATES DISTRICT JUDGE
14
                                                     Dated: ___________________________________
15
                                                                 ______________________________
16
                                                                 Gloria M. Navarro, District Judge
17                                                               United States District Court

18

19

20

21

22

23

24

25

26

27

28
     12136-01/2285312.docx                             2                            2:15-cv-00575-GMN-EJY
     Case 2:15-cv-00575-GMN-EJY Document 89 Filed 09/30/19 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2              Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that on the 30th day of September, 2019, I

 3 did cause a true copy of the foregoing JOINT STIPULATION TO EXTEND THE DEADLINE

 4 TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT to be served via

 5 electronic service by the U.S. District Court CM/ECF system to the parties on the Electronic Filing

 6 System.

 7
   Elliot S. Blut, Esq.                                      Jeff A. Harrison, Esq.
 8 BLUT LAW GROUP, PC                                        Sara Pezeshkpour, Esq.
   300 South Fourth Street, Suite 701                        METZ & HARRISON, LLP
 9 Las Vegas, NV 89101                                       139 Richmond Street
   Tel: (702) 384-1050                                       El Segundo, CA 90245
10 Fax: (702) 384-8565                                       Tel: (310) 648-8755
   Email: eblut@blutlaw.com                                  Fax: (310) 648-8734
11                                                           Email: Jharrison@metzharrison.com
   Attorney for Plaintiff Monique Bennett                    Email: SPez@metsharrison.com
12
                                                             Attorneys for Plaintiff Monique Bennett
13

14

15                                                By      /s/ Kileen Watase
                                                       An Employee of HOLLEY DRIGGS WALCH
16                                                     FINE WRAY PUZEY & THOMPSON

17

18

19

20

21

22

23

24

25

26

27

28
     12136-01/2285312.docx                               3                             2:15-cv-00575-GMN-EJY
